UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

UNITED STATES OF AMERICA CASE NO. 1:18-CR-88

Vv.
SENTENCING MEMORANDUM
AMANDA LOUISE STONE

AMANDA LOUISE STONE

ee eet ee ee ee ee

 

NOW COMES the Defendant, Amanda Louise Stone (hereinafter referred to
as Mandy), by and through undersigned counsel, Jack W. Stewart, who
respectfully submits this Sentencing Memorandum on behalf of the Defendant and
offers the following information in support thereof:

1. Nature and Circumstance of Offense 3553(a)(1)

As recounted in both the Bill of Indictment and the Presentence Investigation
Report, Mandy Stone’s involvement in the conspiratorial scheme was both limited
in scope and duration. Although engaged in County business for more than thirty-
seven (37) years, the Defendant’s criminal acts occurred in the last four (4) years
of her tenure and are related solely to her duties as both an Assistant County
Manager (2005-2017) under the auspices of then Manager Wanda Greene. Over
that term, her activities appear to be more aligned with the malfeasance of Jon
Creighton than Wanda Greene since both Stone and Creighton became Assistant
County Managers in 2005 and served in that capacity through Wanda Greene’s

retirement in 2017. A major distinction, however, in the respective roles of

il

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 1of 8
Creighton and Stone was that Mandy Stone had no oversight, prior knowledge, or
experience in negotiating the parameters of the Wiseman (vendor) contract at the
time she assumed the duties of the County Manager.

It is also significant that of the twenty (20) travel junkets identified by the
Government in the Bill of Indictment, it appears that Mandy Stone willingly
participated in only seven (7) of those excursions, all being to Key West, Florida
[excepting a single trip to California in June of 2014], and that she never indulged
in the more lengthy trips to Vienna, Budapest, San Diego, Vancouver British
Columbia or Phoenix, Arizona. That being said, however it, is not denied by this
Defendant that any single excursion was a misdeed and came to represent a
breach of public trust that was both inexcusable and wrong.

2. History and Characteristics of the Defendant 3553(a)(1)

A. Personal Characteristics and Family Ties

In addition to the biographical information set forth in paragraphs 43-47
captioned Personal and Family Data at part C. Offender Characteristics (pages
9-10 of the Presentence Investigative Report), Mandy Stone wants this Court to
know she is a native to this region, born and raised in the Black Mountain
community of Buncombe County. Her father, Dick Stone was a distinguished and
long practicing member of the Buncombe County Bar for more than forty-five (45)
years before his death in 1998. During that period, he served as the Mayor of
Black Mountain for twenty (20) years. Her mother, Muriel Stone, was a devout
homemaker who raised seven (7) children of which the Defendant was fourth (4%),
whose siblings have similarly resided in Western North Carolina throughout their

2

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 2 of 8
lives.

Mandy Stone first began working for the Buncombe County Department of
Social Services in October of 1981 and eventually aspired to become the Director
of the Department of Social Services/HHS in 2001. Apart from her chosen
avocation, Mandy also assumed the role of parenthood when she became the legal
guardian for her great-nephew, age fifteen years old, who has resided with Mandy
since birth and is currently a tenth grader at a local High School.

B. Strong History of Employment and
Community Contributions

While Mandy Stone never married, in many ways she was married to
her job for the past forty years. Rising from an eligibility specialist to the Director
of Social Services, as well as wearing a second hat as the Assistant County Manager
and eventually the County Manager, Mandy Stone’s leadership became evident
throughout the County for more than forty years in victim’s advocacy groups,
courtroom proceedings and social programs for the indigent and disenfranchised.
Mandy was instrumental in implementing a series of reforms and protocols in Social
Services’ curriculums that are still textbook throughout the State to this day. Her
efforts in securing funding and mobilizing support for the construction of a new
Family Justice Center, a County Animal Shelter and the Justice Resource Center
are commendable. Moreover, her personal projects in founding an Indigent
Healthcare Center and the Behavioral Health Crisis Center that addressed needs

for both adolescent and adults in Buncombe County are shining examples of her

commitment to civic duty.

3

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 3 of 8
3. Afford adequate deterrence to criminal conduct
3553(a)(2)(b)

Adequate deterrence to criminal conduct can be achieved through a variety
of factors beyond the length of a defendant’s sentence. Whenever a defendant
suffers consequences for her criminal conduct that are separate from those
imposed by the Court, the sentencing court should take these collateral
consequences or punishment(s) into account in fashioning an appropriate
sentence.

Turning to the circumstances surrounding this case, Ms. Stone has already
been significantly punished. Apart from the public humiliation and shame brought
on by her own conduct, the Defendant has paid dearly through financial penalties
associated with this case.

With the Defendant’s guilty plea to the criminal conspiracy, her felony status
following the entry of Judgment will have a substantial impact on the Defendant’s
ability to obtain gainful employment in any business enterprise in this community.
Moreover, given the impact of this conviction on the Defendant and her reputation
in the small community of Black Mountain, the felony conviction should serve as
a deterrent to other persons in that community who may be similarly situated. All
of these collective collateral punishments should be taken into account in
fashioning an appropriate and just and fair sentence.

4. Final Considerations For Sentencing

(1) The financial consequences of this case for Mandy Stone have been

profound and severe. While she participated in seven (7) trips over a four year

4

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 4 of 8
period and received gifts valued between $40,000.00 to $95,000.00, the Defendant
has suffered a monthly loss of retirement benefits from a system that she
contributed to for over forty (40) years in excess of $3,000.00 per month with an
annual loss in income of $33,396.00 for the remainder of her life. Moreover,
because of the early withdrawal of funds from her Retirement Plan to satisfy civil
claims advanced by the County, Mandy has incurred a significant reduction in the
principal sum of her 401k Retirement Plan with the State of North Carolina from
$403,000.00 to the final sum of $154,000.00.

(2) The imposition of any active sentence will impact the Defendant’s
ability to provide child care for her only child. That child has lived in the exclusive
care of Mandy Stone since birth, and the cost associated with care that has been
borne completely by the Defendant. To remove the Defendant from that parental
role at a formative age for this child would likely have catastrophic consequences
in the long-term development of this child into adulthood.

(3) As reflected by her willingness to enter a guilty plea, the Defendant
submitted to an extensive debriefing and cooperated early with the Government in
this case, including the voluntary return of $12,000.00 in allowable leave to the
County before any target letter was directed to her attention. Despite that fact,
Mandy Stone has always acknowledged the wrongfulness of her actions,
particularly given her adversarial relationship with co-defendant Wanda Greene.
Moreover, once Greene left the office, it was Mandy Stone who changed economic
development policies in the County to prevent future expenditures of public funds

without a public vote or full disclosure that has been corroborated in subsequent

5

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 5of 8
related investigations directed by the United States Attorney’s Office. The
timeliness and completeness of her cooperation with the Government has been
received without question and those actions were undertaken by the Defendant in
an honest effort to atone for her own misconduct.

(4) More than any other factor or circumstance in this case, the entry of
a final judgment will brand the Defendant as a convicted felon for the remainder
of her natural life. While that label does not significantly impact many Defendants
who appear before the Court, in this case, that classification could not be more
damning. Mandy Stone was born and raised here by a local family that was highly
respected both in the community and throughout the County. The fact that she
was involved in this sordid affair has forever tarnished her good reputation and the
name of her family which she must endure for the rest of her life. The public
humiliation and shame brought upon the Defendant by her own actions that have
resulted in this conviction should serve as a deterrent to other persons in this
community who may be similarly situated.

Conclusion

The Defendant respectfully submits that this Court has both the legal
authority and factual basis to enter a substantial downward departure and/or
variance in this case. More specifically, the Defendant highlights the following
mitigating circumstances for consideration by the Court:

e Her substantial assistance, cooperation and respect for law
enforcement.
e Her lifelong participation in and contribution to her community.

6

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 6 of 8
The sufficiency of her current punishment imposed to date.
The substantial financial restitution and diminution of benefits.
The unique role she fulfills as a single mother to her child.

Her lack of any criminal record or background.

For all of these reasons, the Defendant respectfully requests this Court to granta

downward departure and/or variance and order a non-active sentence. This

outcome would truly be “sufficient, but not greater than necessary,” to achieve all

relevant sentencing goals.

Respectfully submitted, this the__ day of August, 2019.

 

JACK W. STEWART
State Bar No.: 10053
61 North Market Street
Asheville, NC 28802
(828) 253-5673

jack jackstewartlaw.com

 

7

Case 1:18-cr-00088-RJC-WCM Document 79 Filed 08/23/19 Page 7 of 8
CERTIFICATE OF SERVICE

This is to certify that the undersigned has this date served the foregoing upon all
other parties and counsel of record by depositing a copy hereof in a postpaid wrapper in
a Post Office or official depository under the exclusive care and custody of the United
States Postal Service properly addressed and by submitting it to the Court via electronic

transmission.

THIS the day of August, 2019.

 

JACK W. STEWART
Attorney for the Defendant

8

Case 1:18-cr-0O0088-RJC-WCM Document 79 Filed 08/23/19 Page 8 of 8
